DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saltykov (US 20120008808 A1).

With respect to claim 1, Saltykov discloses an earpiece (fig.2 #100) configured to be worn in an ear of a user, the earpiece comprising: 
a first input transducer (fig.2 #113) configured to receive sound from an ear canal of the user, the first input transducer being configured to provide a first input transducer signal (Par.[0021]); 
an output transducer (fig.2 #111) configured to provide output sound to the ear canal (Par.[0020]); 
a processing unit (fig.2 #109,110) connected to the output transducer and the first input transducer, the processing unit comprising an active occlusion cancellation algorithm configured to generate an output signal based on at least the first input transducer signal for providing active occlusion cancellation (Par.[0020-0021] active occlusion reduction (AOR) circuitry generates an output signal via transducer #111 based on captured signals from input transducer #113 to mitigate occlusion effects); 
a vent channel (fig.2 #118) for venting the ear canal (Par.[0023]); and 
an acoustic vent resonance cancelling filter (fig.2 #115,116) in the vent channel (Par.[0024]), wherein the acoustic vent resonance cancelling filter is configured to address a resonance attributable to the vent channel (Par.[0027] the piston #115 and flexible surround #116 may be tuned with a resonance frequency to account for wave energy of walk-induced head vibrations (WIHV) that enter the vent #118. This is a tuning of the acoustic vent cancelling filter #115/116 to account for resonances attributable to WIHV in the vent channel).

With respect to claim 2, Saltykov discloses the earpiece according to claim 1, wherein the vent channel and the acoustic vent resonance cancelling filter are configured to improve the active occlusion cancellation (Par.[0009]).

With respect to claim 3, Saltykov discloses the earpiece according to claim 1, wherein the vent channel and the acoustic vent resonance cancelling filter together form an acoustic filter (Par.[0024]).

With respect to claim 4, Saltykov discloses the earpiece according to claim 3, wherein the acoustic filter is configured to improve or optimize the output signal generated by the active occlusion cancellation algorithm (Par.[0009]).

With respect to claim 5, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is configured to provide an increased acoustic resistance for the vent channel (Par.[0024] it is implied that the physical tuned piston flexible surround provide an acoustic resistance in the vent structure).

With respect to claim 6, Saltykov discloses the earpiece according to claim 1, wherein the vent channel is configured to provide a reduction of a subsonic sound pressure level in the ear canal of the user (fig.4, Par.[0028]).

With respect to claim 7 Saltykov discloses the earpiece according to claim 1, wherein the vent channel is configured to provide a reduction of a low-frequency sound pressure level in the ear canal of the user (fig.4, Par.[0028]).

With respect to claim 8, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is configured to affect a frequency response associated with the vent channel (fig.4, Par.[0028]).

With respect to claim 9, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is configured to cancel or suppress or annul the resonance attributable to the vent channel (Par.[0024]).

With respect to claim 10, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is configured to smoothen the resonance attributable to the vent channel (Par.[0024]).

With respect to claim 11, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is a physical filter (Par.[0024]).

With respect to claim 12, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter comprises an acoustic impedance value (Par.[0024] it is implied that the physical tuned piston flexible surround provide an acoustic impedance in the vent structure).

With respect to claim 13, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is associated with an acoustic impedance value (Par.[0024] it is implied that the physical tuned piston flexible surround provide an acoustic impedance in the vent structure).

With respect to claim 14, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter comprises a surface size and/or a density (Par.[0024]).

With respect to claim 15, Saltykov discloses the earpiece according to claim 1, wherein the earpiece is for a hearing aid configured to compensate for a hearing loss of the user (Par.[0018] hearing aid #100).

With respect to claim 16, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is configured to push a low-frequency roll off below a 80-100Hz target (fig.4; Par.[0028]).

With respect to claim 17, Saltykov discloses a system for an earpiece (fig.2 #100), the earpiece being configured to be worn in an ear of a user, the system comprising: 
a first input transducer (fig.2 #113) configured to receive sound from an ear canal of the user, the first input transducer being configured to provide a first input transducer signal (Par.[0021]); 
an output transducer (fig.2 #111) configured to provide output sound to the ear canal (Par.[0020]); 
a processing unit (fig.2 #109,110) connected to the output transducer and the first input transducer, the processing unit comprising an active occlusion cancellation algorithm configured to generate an output signal based on at least the first input transducer signal for providing active occlusion cancellation (Par.[0020-0021] active occlusion reduction (AOR) circuitry generates an output signal via transducer #111 based on captured signals from input transducer #113 to mitigate occlusion effects); 
a vent channel (fig.2 #118) for venting the ear canal (Par.[0023]); and 
an acoustic vent resonance cancelling filter (fig.2 #115,116) in the vent channel (Par.[0024]), wherein the acoustic vent resonance cancelling filter is configured to address a resonance attributable to the vent channel (Par.[0027] the piston #115 and flexible surround #116 may be tuned with a resonance frequency to account for wave energy of walk-induced head vibrations (WIHV) that enter the vent #118. This is a tuning of the acoustic vent cancelling filter #115/116 to account for resonances attributable to WIHV in the vent channel).

With respect to claim 18, Saltykov discloses the earpiece according to claim 1, wherein the acoustic vent resonance cancelling filter is configured to move the resonance attributable to the vent channel downwards in frequency (Par.[0024]).

With respect to claim 19, Saltykov discloses the system according to claim 17, wherein the acoustic vent resonance cancelling filter is configured to move the resonance attributable to the vent channel downwards in frequency (Par.[0024]).

With respect to claim 20, Saltykov discloses the system according to claim 17, wherein the acoustic vent resonance cancelling filter is configured to smoothen the resonance attributable to the vent channel (see Par.[0024]).

Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 17, the applicant argues that the Saltykov reference does not disclose “wherein the acoustic vent resonance cancelling filter is configured to address a resonance attributable to the vent channel”. 
The Examiner disagrees and maintains that the piston #115 and flexible surround #116 may be tuned with a resonance frequency to account for wave energy of walk-induced head vibrations (WIHV) that enter the vent #118 (see: Par.[0027]). This is a tuning of the acoustic vent cancelling filter #115/116 to account for resonances attributable to WIHV in the vent channel.  The present claim language does not provide specific details on how the acoustic vent resonance cancelling filter addresses a resonance attributable to the vent channel.  Due to the breadth of the present claim language, the Examiner has interpreted any wave travelling via the vent channel as a resonance attributable to vent channel.  Therefore the tuning of the filter #115/116 of Saltykov due to WIHV vibrations in the vent #118 is addressing a resonance attributable to the vent channel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sibbald et al (US 20180041828 A1) discloses an acoustic coupling arrangements for noise-cancelling headphones and earphones.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654